IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00396-CV

COMMISSION FOR LAWYER DISCIPLINE,
                                                          Appellant
v.

TODD ROWLAND PHILLIPPI,
                                                          Appellee



                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 80858


                       MEMORANDUM OPINION


      Appellant has filed a “Motion to Dismiss Appeal.” See TEX. R. APP. P. 42.1(a)(1).

It states that Appellant no longer wishes to purse this appeal. Dismissal of this appeal

would not prevent a party from seeking relief to which it would otherwise be entitled.

The motion is granted, and the appeal is dismissed.



                                               REX D. DAVIS
                                               Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Motion granted; appeal dismissed
Opinion delivered and filed December 15, 2010
[CV06]




Commission for Lawyer Discipline v. Phillippi   Page 2